MEMORANDUM OPINION
No. 04-05-00544-CR
Tommy REYES,
Appellant
v.
The STATE of Texas ,
Appellee
From the 81st Judicial District Court, Atascosa County, Texas
Trial Court No. 04-11-0239-CRA
Honorable Donna S. Rayes , Judge Presiding



Opinion by: Alma L. López, Chief Justice


Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Sandee Bryan Marion , Justice


Delivered and Filed: July 12, 2006


AFFIRMED
 Tommy Reyes was indicted for the offense of aggravated sexual assault of a child.  A jury convicted Reyes of the lesser
included offense of indecency with a child.  Reyes was sentenced by the jury to eight years imprisonment.  Reyes's
court-appointed attorney filed a brief containing a professional evaluation of the record in accordance with Anders v.
California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit.  Counsel provided Reyes with a copy of
the brief and informed him of his right to review the record and file his own brief.  See Nichols v. State, 954 S.W.2d 83,
85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no
pet.).  Reyes did not file a pro se brief.
 After reviewing the record and counsel's brief, we agree that the appeal is frivolous and without merit.  The judgment of the
trial court is affirmed.  Appellate counsel's motion to withdraw is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924
S.W.2d at 177 n.1.
 
       Alma L. López, Chief Justice


DO NOT PUBLISH